John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Bank of America Merrill Lynch JP Morgan Citigroup Global Markets Inc Mitsubishi UFJ Securities USA Inc Credit Agricole Corp and Inv Bank/ Morgan Stanley Credit Suisse RBS Securities Corp Deutsche Bank Securities Inc SunTrust Robinson Humphrey Wells Fargo & Co Co-Manager(s) Fifth Third Securities Inc US Bancorp Investments Inc PNC Capital Markets Williams Capital Group LP Scotia Capital Inc Names of Issuers: Express Scripts Inc Title of Securities: ESRX 3.125 5/15/16 c# 302182AF7 Date of First Offering: 4/27/11 Amount of Total Offering: $1,500,000,000.00 Unit Price of Offering: $ 99.597 Comparable Securities 1) DGX – c# 74834LAR1 2) MCK – c# 58155QAC7 3) LH – c# 50540RAH5 (7) Underwriting Spread or Commission Zero commission on bond new issues.
